In re: Edward & Kimberly Hovatter                                                                          Case No. 19-31483
                  Debtor                                                                                   Reporting Period November - December 25, 2019

                           INDIVIDUAL DEBTOR CASH RECEIPTS AND CASH DISBURSEMENTS
                                            ( This Form must be submitted for each Bank Account maintained by the Debtor)

Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending cash from the prior month or, if this
is the first report, the amount should be the balance on the date the petition was filed. Attach the bank statements and a detailed list of all disbursements
made during the report period that includes the date, the check number, the payee, the transaction description, and the amount. A bank reconciliation
must be attached for each account. [See MOR-1 (INDV) (CON'T)]
                                                                                                    Current Month                          Cumulative Filing to Date
                                                                                                        Actual                                        Actual
Cash - Beginning of Month as of 11/14/2019                                              $           870.25                         $             870.25

RECEIPTS
 Wages (Net)                                                                         $        27,418.13                          $        27,418.13
 Interest and Dividend Income                                                        $              -                            $              -
 Alimony and Child Support                                                           $              -                            $              -
 Social Security and Pension Income                                                  $              -                            $              -
 Sale of Assets                                                                      $              -                            $              -
 Other Receipts - (see Attachment 1)                                                 $         5,670.00                          $         5,670.00
   Total Receipts                                                                    $        33,088.13                          $        33,088.13

DISBURSEMENTS
 ORDINARY ITEMS:
  Mortgage Payment(s)                                                                $        13,000.00                          $        13,000.00
  Rental Payment(s)                                                                  $         1,400.00                          $         1,400.00
  Other Secured Note Payments                                                        $              -                            $              -
  Utilities                                                                          $         1,879.30                          $         1,879.30
  Insurance                                                                          $           982.89                          $           982.89
  Auto Expense                                                                       $         2,028.26                          $         2,028.26
  Lease Payments                                                                     $              -                            $              -
  IRA Contributions                                                                  $              -                            $              -
  Repairs and Maintenance                                                            $              -                            $              -
  Medical Expenses                                                                   $           485.74                          $           485.74
  Household Expenses                                                                 $           846.25                          $           846.25
  Charitable Contributions                                                           $              -                            $              -
  Alimony and Child Support Payments                                                 $              -                            $              -
  Taxes - Real Estate                                                                $              -                            $              -
  Taxes - Personal Property                                                          $              -                            $              -
  Taxes - Other (attach schedule)                                                    $              -                            $              -
  Travel and Entertainment                                                           $              -                            $              -
  Gifts                                                                              $              -                            $              -
  Other Disbursements - (see Attachment 1)                                           $        10,696.54                          $        10,696.54
   Total Ordinary Disbursements                                                      $        31,318.98                          $        31,318.98
 REORGANIZATION ITEMS:
  Professional Fees                                                                  $               -                           $               -
  U. S. Trustee Fees                                                                 $               -                           $               -
  Other Reorganization Expenses (attach schedule)                                    $               -                           $               -
   Total Reorganization Items                                                        $               -                           $               -

Total Disbursements (Ordinary + Reorganization)                                      $        31,318.98                          $        31,318.98

Net Cash Flow (Total Receipts - Total Disbursements)                                 $          1,769.15                         $         1,769.15

Cash - End of Month (Must equal reconciled bank statement)                           $          2,639.40                         $         2,639.40

                                                                                                                                                        FORM MOR-1(INDV)
                                                                                                                                                                       (9/99)
In re: Edward & Kimberly Hovatter                    Case No. 19-31483
Debtor                                               Reporting Period November - December 25, 2019

                 INDIVIDUAL DEBTOR CASH RECEIPTS AND CASH DISBURSEMENTS
                                        Attachment 1

Other Receipts

Receipt- Sale of Furniture          $      500.00
Receipt- Transfer from Daughter     $      110.00
Receipt- Transfer from Daughter     $       40.00
Receipt- Transfer from Daughter     $    5,000.00
Receipts- Deposit                   $       20.00

Total Other Receipts                $    5,670.00




Other Disbursements

Other- Bank Fees/Costs              $      136.49
Other- Clothing/Dry Cleaning        $       91.65
Other- Expense Reimbursement        $      (81.87)
Other- Food                         $    3,435.15
Other- Gift                         $       80.12
Other- Moving Expense               $    1,800.00
Other- Payments to Daughters        $    2,835.00
Other- NJSVS                        $    1,000.00
Other- Personal Care                $      100.00
Other- Tuition                      $    1,300.00

Total Other Disbursements           $   10,696.54
In re: Edward & Kimberly Hovatter                                                          Case No. 19-31483
Debtor                                                                                     Reporting Period November - December 25, 2019

                        INDIVIDUAL DEBTOR CASH RECEIPTS AND CASH DISBURSEMENTS
                                               Attachment 2

        Date         Account         Payment Amount                    Description                              Category
11/14/2019         TD 8452          $          25.00    US Gas                             Auto Expense
11/15/2019         TD 8452          $         314.28    Roccos Collision                   Auto Expense
11/15/2019         TD 8452          $         250.00    Air Bag Service                    Auto Expense
11/15/2019         TD 8452          $          35.00    Jersey Shore Fed                   Auto Expense
11/18/2019         TD 8968          $          30.00    US Gas                             Auto Expense
11/21/2019         TD 8452          $          20.00    Sunoco- US Gas                     Auto Expense
11/25/2019         TD 8968          $          25.00    Sunoco                             Auto Expense
11/27/2019         TD 8968          $          20.00    Wawa                               Auto Expense
12/4/2019          TD 8452          $         307.10    EZ Pass                            Auto Expense
12/6/2019          TD 8968          $          25.00    Sunoco                             Auto Expense
12/6/2019          TD 8968          $          20.00    Wawa                               Auto Expense
12/9/2019          TD 8968          $          25.00    Wawa                               Auto Expense
12/9/2019          TD 8452          $          21.75    Wawa                               Auto Expense
12/11/2019         TD 8968          $          96.06    Wawa                               Auto Expense
12/11/2019         TD 8452          $          20.00    Wawa                               Auto Expense
12/12/2019         TD 8968          $          25.00    Sunoco                             Auto Expense
12/12/2019         TD 8968          $          25.00    Wawa                               Auto Expense
12/12/2019         TD 8452          $          20.00    Lukoil                             Auto Expense
12/14/2019         TD 8452          $         329.08    Jersey Shore Fed                   Auto Expense
12/16/2019         TD 8968          $          25.00    Lukoil                             Auto Expense
12/17/2019         TD 8452          $         229.99    Citizen Bank                       Auto Expense
12/17/2019         TD 8968          $          25.00    US Gas                             Auto Expense
12/18/2019         TD 8452          $          25.00    United Gas                         Auto Expense
12/18/2019         TD 8968          $          25.00    Wawa                               Auto Expense
12/19/2019         TD 8452          $          20.00    Lukoil                             Auto Expense
12/20/2019         TD 8452          $          20.00    76 Berlin Gas                      Auto Expense
12/23/2019         TD 8452          $          25.00    Sunoco                             Auto Expense
11/18/2019         TD 8968          $          20.73    Home Depot                         Household Expense
11/25/2019         TD 8968          $         141.91    Mr Green Jeans                     Household Expense
11/25/2019         TD 8968          $          77.70    Mr Green Jeans                     Household Expense
11/26/2019         TD 8452          $          68.65    Healthy Paws                       Household Expense
11/26/2019         TD 8452          $          48.58    Chewy                              Household Expense
12/2/2019          TD 8968          $           4.25    True Value                         Household Expense
12/5/2019          TD 8968          $          91.77    Target                             Household Expense
12/16/2019         TD 8968          $         136.62    Beach Buddies Animal Hospital      Household Expense
12/16/2019         TD 8452          $          48.58    Chewy                              Household Expense
12/18/2019         TD 8452          $         200.00    Heidi Moffitt                      Household Expense
12/18/2019         TD 8452          $           7.46    Dollar Tree                        Household Expense
11/18/2019         TD 8452          $         982.89    Allstate                           Insurance
11/19/2019         TD 8452          $          17.36    CVS                                Medical Expense
12/2/2019          TD 8968          $          40.04    CVS                                Medical Expense
12/4/2019          TD 8968          $          41.56    Walgreens                          Medical Expense
12/9/2019          TD 8452          $          14.99    Walgreens                          Medical Expense
12/12/2019         TD 8968          $          21.79    CVS                                Medical Expense
12/19/2019         TD 8452          $         250.00    Dr. Harkaway                       Medical Expense
12/19/2019         TD 8452          $         100.00    Dr. Harkaway                       Medical Expense
12/11/2019         TD 8452          $      13,000.00    Shellpoint Mortgage                Mortgage Payment
11/19/2019         TD 8968          $          35.00    Overdraft Fee                      Other- Bank Fees/Costs
11/20/2019         TD 8968          $           5.99    Maintenance Fee                    Other- Bank Fees/Costs
11/20/2019         TD 8968          $           1.00    Paper Statement Fee                Other- Bank Fees/Costs
11/25/2019         TD 8452          $           2.00    Check Image Fee                    Other- Bank Fees/Costs
11/25/2019         TD 8452          $           1.00    Paper Statement Fee                Other- Bank Fees/Costs
11/26/2019         TD 8452          $          35.00    service fee                        Other- Bank Fees/Costs
11/27/2019         TD 8452          $          35.00    service fee                        Other- Bank Fees/Costs
12/23/2019         TD 8452          $           1.95    Service Fee                        Other- Bank Fees/Costs
12/23/2019         TD 8452          $           1.95    Service Fee                        Other- Bank Fees/Costs
12/23/2019         TD 8452          $           1.95    Service Fee                        Other- Bank Fees/Costs
12/23/2019         TD 8452          $           1.95    Service Fee                        Other- Bank Fees/Costs
12/23/2019         TD 8452          $           1.75    Service Fee                        Other- Bank Fees/Costs
11/29/2019         TD 8452          $          11.95    Harland Clarke- Checks             Other- Bank Fees/Costs
11/16/2019         TD 8452          $          69.00    GGs Cleaners                       Other- Clothing/Dry Cleaning
12/16/2019         TD 8968          $          22.65    Sq Bella U                         Other- Clothing/Dry Cleaning
12/6/2019          TD 8452          $         (81.87)   Deposit                            Other- Expense Reimbursement
11/14/2019         TD 8452          $          25.12    Target                             Other- Food
11/14/2019         TD 8452          $          19.08    Wawa                               Other- Food
11/15/2019         TD 8968          $         164.72    BJs                                Other- Food
11/15/2019         TD 8968          $          37.63    Wawa                               Other- Food
11/15/2019         TD 8452          $          15.00    Wawa                               Other- Food
11/15/2019         TD 8452          $           4.27    Wendys                             Other- Food
11/15/2019         TD 8452          $           3.40    Wawa                               Other- Food




                                                                             Page 4 of 8
In re: Edward & Kimberly Hovatter                                                          Case No. 19-31483
Debtor                                                                                     Reporting Period November - December 25, 2019

                        INDIVIDUAL DEBTOR CASH RECEIPTS AND CASH DISBURSEMENTS
                                               Attachment 2

        Date         Account         Payment Amount                   Description                            Category
11/18/2019         TD 8968          $          31.21   Applebees                           Other- Food
11/18/2019         TD 8968          $          27.19   Yiannis Café                        Other- Food
11/18/2019         TD 8968          $          24.46   Wawa                                Other- Food
11/18/2019         TD 8452          $          19.08   Wawa                                Other- Food
11/18/2019         TD 8968          $           0.89   Wawa                                Other- Food
11/19/2019         TD 8452          $          25.00   Wawa                                Other- Food
11/19/2019         TD 8452          $          19.08   Wawa                                Other- Food
11/19/2019         TD 8452          $           5.37   Wawa                                Other- Food
11/20/2019         TD 8452          $          61.69   Wegmans                             Other- Food
11/20/2019         TD 8452          $          19.08   Wawa                                Other- Food
11/21/2019         TD 8452          $          69.28   Circle Liquors                      Other- Food
11/21/2019         TD 8452          $          36.25   Tokyo Madndarin                     Other- Food
11/21/2019         TD 8452          $          19.08   Wawa                                Other- Food
11/22/2019         TD 8452          $         150.65   Target                              Other- Food
11/22/2019         TD 8452          $          50.92   Acme                                Other- Food
11/25/2019         TD 8968          $          43.18   Target                              Other- Food
11/25/2019         TD 8968          $          36.25   Carluccios Coal Fired               Other- Food
11/25/2019         TD 8968          $          31.75   Wawa                                Other- Food
11/25/2019         TD 8968          $          25.00   Wawa                                Other- Food
11/25/2019         TD 8968          $          19.08   Wawa                                Other- Food
11/25/2019         TD 8968          $          15.50   Acme                                Other- Food
11/25/2019         TD 8968          $          15.00   Wawa                                Other- Food
11/25/2019         TD 8968          $           9.93   Wawa                                Other- Food
11/25/2019         TD 8968          $           5.74   Dunkin Donuts                       Other- Food
11/26/2019         TD 8452          $         200.00   Carol Macaluso                      Other- Food
11/29/2019         TD 8968          $          16.77   Baglianis Market                    Other- Food
11/29/2019         TD 8968          $           4.89   Walgreens                           Other- Food
12/2/2019          TD 8968          $          47.55   Acme                                Other- Food
12/2/2019          TD 8968          $          21.93   Taste of NY Café Grill              Other- Food
12/2/2019          TD 8968          $          19.08   Wawa                                Other- Food
12/2/2019          TD 8968          $           7.20   Hot Bagels More                     Other- Food
12/3/2019          TD 8968          $          26.16   Shanghai House                      Other- Food
12/3/2019          TD 8968          $          19.08   Wawa                                Other- Food
12/6/2019          TD 8968          $         220.73   BJs                                 Other- Food
12/6/2019          TD 8968          $          38.74   Yiannis Café                        Other- Food
12/6/2019          TD 8968          $          37.63   Wawa                                Other- Food
12/6/2019          TD 8968          $           9.18   Wawa                                Other- Food
12/9/2019          TD 8968          $          69.28   Circle Liquors                      Other- Food
12/10/2019         TD 8452          $          80.00   Eddie Glosa                         Other- Food
12/10/2019         TD 8452          $          19.08   Wawa                                Other- Food
12/10/2019         TD 8968          $           2.67   Wawa                                Other- Food
12/11/2019         TD 8452          $         173.60   Target                              Other- Food
12/12/2019         TD 8968          $           4.39   Wawa                                Other- Food
12/13/2019         TD 8968          $          19.08   Wawa                                Other- Food
12/15/2019         TD 8452          $         200.00   Carol Macaluso                      Other- Food
12/16/2019         TD 8968          $          69.28   Circle Liquors                      Other- Food
12/16/2019         TD 8968          $          29.00   Yiannis Café                        Other- Food
12/16/2019         TD 8968          $          19.80   Wawa                                Other- Food
12/16/2019         TD 8968          $          19.08   Wawa                                Other- Food
12/16/2019         TD 8968          $          19.08   Wawa                                Other- Food
12/16/2019         TD 8968          $           9.69   Chik Fil A                          Other- Food
12/16/2019         TD 8968          $           5.29   Wholefoods                          Other- Food
12/17/2019         TD 8968          $          22.48   Wawa                                Other- Food
12/17/2019         TD 8452          $          12.66   Wawa                                Other- Food
12/17/2019         TD 8968          $           5.33   Santinis Pizza                      Other- Food
12/18/2019         TD 8452          $         196.28   Target                              Other- Food
12/18/2019         TD 8452          $          85.35   BJs                                 Other- Food
12/18/2019         TD 8452          $          19.08   Wawa                                Other- Food
12/19/2019         TD 8452          $         136.92   Circle Liquors                      Other- Food
12/19/2019         TD 8452          $          60.00   Termini Bakery                      Other- Food
12/19/2019         TD 8452          $          49.32   Party City                          Other- Food
12/19/2019         TD 8968          $          22.95   330 Cooper Street                   Other- Food
12/19/2019         TD 8452          $          19.08   Wawa                                Other- Food
12/19/2019         TD 8452          $           3.40   Wawa                                Other- Food
12/20/2019         TD 8452          $          78.37   Acme                                Other- Food
12/20/2019         TD 8452          $          50.00   Cash                                Other- Food
12/20/2019         TD 8452          $          40.00   Cash                                Other- Food
12/20/2019         TD 8452          $          19.08   Wawa                                Other- Food
12/20/2019         TD 8452          $           6.07   Wendys                              Other- Food
12/23/2019         TD 8452          $          42.20   Acme                                Other- Food




                                                                             Page 5 of 8
In re: Edward & Kimberly Hovatter                                                         Case No. 19-31483
Debtor                                                                                    Reporting Period November - December 25, 2019

                        INDIVIDUAL DEBTOR CASH RECEIPTS AND CASH DISBURSEMENTS
                                               Attachment 2

        Date         Account         Payment Amount                     Description                            Category
12/23/2019         TD 8452          $           33.23   Saladworks                        Other- Food
12/23/2019         TD 8452          $           20.00   Wawa                              Other- Food
12/23/2019         TD 8452          $           18.71   Door Dash                         Other- Food
12/23/2019         TD 8452          $            8.84   Wendys                            Other- Food
12/24/2019         TD 8452          $           28.58   Acme                              Other- Food
12/24/2019         TD 8452          $           19.08   Wawa                              Other- Food
11/25/2019         TD 8968          $           39.36   2cocom Movavi.com                 Other- Gift
11/26/2019         TD 8968          $           21.28   Pier 1 Imports                    Other- Gift
12/2/2019          TD 8968          $           19.48   Somerspoint News                  Other- Gift
12/2/2019          TD 8452          $        1,800.00   Cash                              Other- Moving Expense
11/14/2019         TD 8452          $          150.00   S. Hov                            Other- Payment to Daughter
11/15/2019         TD 8452          $          250.00   A. Hov                            Other- Payment to Daughter
11/18/2019         TD 8452          $           25.00   Venmo-Payment of Daughter Phone   Other- Payment to Daughter
11/19/2019         TD 8452          $          210.00   S. Hov                            Other- Payment to Daughter
11/21/2019         TD 8452          $          350.00   A. Hov                            Other- Payment to Daughter
11/29/2019         TD 8452          $          170.00   S. Hov                            Other- Payment to Daughter
12/2/2019          TD 8452          $          225.00   A. Hov                            Other- Payment to Daughter
12/2/2019          TD 8452          $           50.00   S. Hov                            Other- Payment to Daughter
12/4/2019          TD 8452          $          250.00   S. Hov                            Other- Payment to Daughter
12/5/2019          TD 8452          $          160.00   S. Hov                            Other- Payment to Daughter
12/13/2019         TD 8968          $          150.00   To Account 4236- A. Hov           Other- Payment to Daughter
12/16/2019         TD 8452          $          300.00   A. Hov                            Other- Payment to Daughter
12/16/2019         TD 8968          $          150.00   To Account 4236- A. Hov           Other- Payment to Daughter
12/16/2019         TD 8968          $           50.00   To Account 4236- A. Hov           Other- Payment to Daughter
12/19/2019         TD 8452          $          250.00   A. Hov                            Other- Payment to Daughter
12/20/2019         TD 8452          $           75.00   S. Hov                            Other- Payment to Daughter
12/24/2019         TD 8452          $           20.00   S. Hov                            Other- Payment to Daughter
11/15/2019         TD 8452          $        1,000.00   NJSVS                             Other- NJSVS
12/11/2019         TD 8968          $           60.00   Tiffani Nails and Spa             Other- Personal Care
11/18/2019         TD 8968          $           40.00   Tiffani Nails and Spa             Other- Personal Care
12/23/2019         TD 8452          $        1,300.00   Stockton University               Other- Tuition
11/25/2019         TD 8452          $          700.00   Milan Givens                      Rental Payments
12/3/2019          TD 8452          $          700.00   Milan Givens                      Rental Payments
11/20/2019         TD 8452          $           17.05   Netflix                           Utilities
12/3/2019          TD 8452          $          350.31   Sprint                            Utilities
12/10/2019         TD 8452          $           62.90   Milan Givens                      Utilities
12/20/2019         TD 8452          $           17.05   Netflix                           Utilities
12/23/2019         TD 8452          $          578.71   AC Electric                       Utilities
12/23/2019         TD 8452          $          250.00   Water- New Jersey America         Utilities
12/23/2019         TD 8452          $          229.67   Water- New Jersey America         Utilities
12/23/2019         TD 8452          $          144.84   PECO                              Utilities
12/23/2019         TD 8452          $          116.37   South Jersey Gas                  Utilities
12/23/2019         TD 8452          $           70.72   South Jersey Gas                  Utilities
12/23/2019         TD 8452          $           41.68   AC Electric                       Utilities

                                    $      31,318.98




                                                                            Page 6 of 8
In re     In re: Edward & Kimberly Hovatter    Case No. 19-31483
                            Debtor             Reporting Period November - December 25, 2019


        INDIVIDUAL DEBTOR CASH RECEIPTS AND CASH DISBURSEMENTS - continuation sheet


                                                        Current Month               Cumulative Filing to Date
BREAKDOWN OF "OTHER" CATEGORY                              Actual                           Actual


Other Income




Other Taxes




Other Ordinary Disbursements

          See Attached Reconciliation Detail




Other Reorganization Expenses




                                                                                    FORM MOR-1 (INDV) (CON'T)
                                                                                (9/99)
In re: Edward & Kimberly Hovatter                                              Case No. 19-31483
             Debtors                               Reporting Period November - December 25, 2019


                             Summary of Unpaid Post-Petition Debts
   Date                 Name             Amount Due        Amount Paid       Amount Owed
  12/1/2019 Shellpoint Mortgage             $18,331.79       $13,000.00             $5,331.79
  12/1/2019 Republic Bank                       $950.44           $0.00              $950.44




                                                                                     $6,282.23
